Title: To John Adams from James McHenry, 13 August 1798
From: McHenry, James
To: Adams, John



Sir,
War Department 13 August 1798—

I received, on the afternoon of the 10th last, from Mr. Elisha Hall secretary to the commissioners for holding a treaty with the Cherokee nation, the following enumerated dispatches viz, 1st a letter dated Tellico 14th July 1798 signed A Moore, George Walton, and John Steele. 2nd a letter dated 16th July 1798 signed George Walton. 3rd the Journal of the proceedings of the commissioners appointed to hold a treaty with the Cherokee nation under the authority of the United States commencing at Knoxville in the state of Tennessee on Friday the 18th of May 1798. 4th a letter from secretary Hall dated the 10th August 1798 and certain documents referred to from No. 1 to 55 inclusive.
After as attentive consideration as my situation has permitted me to give to these papers, and the object to which they relate, I am of opinion that a renewal  of the negotiation as proposed, is a wise measure, and necessary, tho it should fail, to convince as well, those who are specially interested in its success, as those citizens of Tennessee  who wish for the preservation of peace with the Indians, of the sincerity of the intentions of government.
You will perceive that Mr. Walton does not entertain hopes of being able to induce the Indians to part with more, or other land than what the intruders have occupied; and without believing, or discrediting the insinuations contained, particularly, in the paper signed by the secretary to the Commissioners, I can easily conceive that such a purchase would be far from satisfactory to two discriptions of men, who seem to have obtained considerable influence in the state of Tennessee; I mean those who hold rights under the state of North Carolina to land within the Cherokee boundary, and those who have engaged in the project of Zachariah Coxe.
The part taken by the late Legislature of Tennesee to favour the passage of this adventurer with his armed associates, down the River Tennessee cannot be forgotten. The pretensions set forth in the paper No: 46 addressed to the commissioners of the United States by the agents appointed by Governor Sevier to attend the Negotiation shew, pretty plainly, how little concern he took in the purchase of so inconsiderable a parcel as was requested for the intruders—Such a treaty could bring no accomadation whatever to the holders of large North Carolina grants on the contrary, it would act as an effective postponement to these claims by throwing the possibility of obtaining a purchase within which they could be satisfied to an incalculably distant day. If we suppose then that these two descriptions of men are influential characters in Tennessee and not overscrupulous about the use of means, it is an Indian war only, extensive and destructive as it respects the ill-fated natives, which can hold out to them a prospect of possession of the lands they so much covet. They must consider it therefore the last consequence that say no purchase should be accomplished which would purely cover the land that has been intruded upon.
It is the sufferings of the intruders which are to interest the feelings of the great body of the citizens of the state. It is the intruders who are to be stimulated and made the instruments of an Indian War, if not a rebellion.
These reflections and the new position taken by Coxe on the Cumberland, threatening the execution of his project, and the existence of a part of his organized associates at Knoxville, prepared to co-operate with him, would seem to render a renewal of the negotiations of the negotiation an indispensable measure, and indicate the necessity of trying every honorable expedient to bring it to a favourable issue.
Mr. Walton suggests that a letter or talk from the President addressed to the Chief and Warriors of the Cherokee nation might be of use in this negotiation. This appears to me a judicious idea. I have therefore annexed the form of a letter or Talk, which, if it meets your approbation I request may be returned with your signature, as soon as possible. You will observe that the third of next month is fixed on for the recommencement of the negotiation. Your letter cannot arrive at the treaty ground sooner than the twentieth of September. I shall communicate this latter circumstance by the first Mail to Mr. Walton that he may conduct himself accordingly.
The opinion you expressed of Colo. Butler when I first proposed him for one of the commissioners has induced me to direct a commission to be made out in his name to fill the vacancy created by Mr. Steele, and I inclose it for your signature. I believe Colo. Butler the fittest person for a commissioner that could have been employed on the present occasion. I shall also write to Mr. Hawkins to attend the treaty.
I am sorry Mr. Steele made so improper a reply to Governor Sevier’s congratulatory letter. You will find a copy of it among the documents. He is a very weak Man.
My fever subsided entirely on friday. I find myself however very weak.
With the most sincere attachment / I have the honor to be / Your faithful friend & Hble. Sevt.
James McHenry